SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

885
KA 07-02180
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOSEPH R. SPENCER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THEODORE W. STENUF, MINOA, FOR DEFENDANT-APPELLANT.

CINDY F. INTSCHERT, DISTRICT ATTORNEY, WATERTOWN (HARMONY A. HEALY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered April 16, 2007. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal possession
of a controlled substance in the fifth degree and criminally
possessing a hypodermic instrument.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law and the superior court information is
dismissed.

     Same Memorandum as in People v Spencer ([appeal No. 1] ___ AD3d
___ [Sept. 30, 2011]).




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court